DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments filed on 05/02/2022 have been entered. Claims 1-11, 14, 18-20, and 22 remain pending in the application.
REASONS FOR ALLOWANCE
Claims 1-11, 14, 18-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record fails to teach or render obvious the method as claimed with used of a curved needle forming a helical loop, in combination with the remaining limitations of the claim. The closet prior art is Jayant (US 2010/0318105) in view of Sauer (US 2005/0154403) which discloses the limitations of claim 1 as outlined in the previous rejection mailed 03/18/2022, but is silent regarding the curved needle forming a helical loop. Further, this would not have been an obvious modification because the device of Jayant would function substantially differently with a helical loop shaped needle. Regarding claim 14, the prior art of record fails to teach or render obvious the method as claimed wherein the curved needle is configured to form a semi-circular or helical shape that is orthogonal to the tube and extends axially about an axis of the tube, in combination with the remaining limitations of the claim. The closet prior art is Jayant (US 2010/0318105) in view of Sauer (US 2005/0154403) which discloses the limitations of claim 14 as outlined in the previous rejection mailed 03/18/2022, but is silent regarding a semi-circular or helical shape needle that is orthogonal to the tube and extends axially about an axis of the tube.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE NICOLE LABRANCHE/Examiner, Art Unit 3771